DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on October 18, 2021 has been received and considered. By this amendment, claims 30 and 42 are amended and claims 28-47 are now pending in the application.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 13/911,213 and 13/446,490, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosures of the prior-filed applications fail to provide adequate written description for the breadth of the claims in the present application. As will be discussed further below in the rejection of the claims under 35 USC 112, first paragraph, the disclosures fail to provide examples for how the data sets are analyzed, including what first and second data analysis techniques are used. Without adequate examples of such analysis, the specification fails to describe the invention in such a way to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally-filed specification fails to provide adequate written description for the breadth of the invention. Each of the independent claims recite “analyzing the received first set of data with the data analyzer to identify a suspected arrhythmia” and “analyzing the received second set of data using the data analyzer to verify the suspected arrhythmia”. However, the disclosure fails to provide any description as to what analysis methods are used. Furthermore, the disclosure fails to describe “a first data analysis technique” or “a second data analysis technique”, as required by claims 29, 41, and 47. Because the Applicant has failed to recite or describe any specific data analysis technique that would be appropriate to carry out the invention, it is concluded that the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the steps of receiving, automatically analyzing, and requesting, which are all concepts performed in the human mind and therefore constitute mental processes. This judicial exception is not integrated into a practical application because the recitation of “a computer-based data analyzer” is simply using a general use computer as a tool to perform the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “a data storage device storing instructions for analyzing collected data” and “a computer-based data analyzer configured to execute the instructions to perform the method” in claim 40 and “[a] non-transitory computer readable medium comprising instructions that when executed on a processor cause the processor to perform operations for detecting arrhythmia from remotely collected physiologic data of a user” in claim 46 are simply appending well-understood, routine, and conventional elements previously known to the industry, specified at a high level of generality, to the judicial exception.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 28-35, 37, 40-44, 46, and 47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eggers (U.S. 2002/0156384, cited by Applicant). Regarding claim 28, Eggers discloses a method for detecting arrhythmia from remotely collected physiologic data of a user: (a) receiving, at a computer-based data analyzer, a first set of data, the first set of data being transmitted from a remotely-located monitoring device at a preset duty cycle (daily, see paragraph [0021], lines 18-19) such that the first set of data is periodically received by the data analyzer with a fixed interval of time between any two successive receptions of the first set of data (see block 30 in Figure 1 and paragraph [0023], lines 1-2); (b) automatically analyzing the received first set of data with the data analyzer to identify a suspected arrhythmia (see block 32 in Figure 1 and paragraph [0024], lines 1-2); (c) automatically requesting a second set of data from the remotely-located monitoring device if a suspected arrhythmia is identified in step (b) (see block 36 in Figure 1 and paragraph [0025]); (d) receiving at the data analyzer, from the remotely-located monitoring device, the second set of data (see block 38 and 40 in Figure 1 and paragraph [0025], lines 16-28); and (e) automatically analyzing the received second set of data using the data analyzer to verify the suspected arrhythmia identified in step (b) (see paragraphs [0025] and [0026]).
Regarding claim 29, it is respectfully submitted that the “first data analysis technique” is considered to be the technique described by Eggers at paragraph [0024] wherein the analysis is fully automated and does not require human review, whereas the “second data analysis technique” is considered to be the technique described by Eggers at paragraphs [0024]-[0025] wherein the analysis includes a human review component.
Regarding claim 30, it is respectfully submitted that the second data analysis technique of Eggers, which includes a human review component, consumes more computational resources 
Regarding claim 31, Eggers discloses that the central unit (claimed computer-based data analyzer) can request that additional data be sent on an urgent basis (see paragraph [0025], lines 1-9). It is respectfully submitted that the transmission of the additional data on an urgent basis initiates a change “such that, after the change, the first set of data in step (a) is periodically received by the data analyzer with a different fixed interval of time between any two successive receptions of the first set of data”.
Regarding claim 32, Eggers describes the second set of data as “an additional transmitted data set” (see paragraph [0025], lines 8-9) and, thus, discloses that the first set of data and the second set of data are different subsets of data collected from a user using at least one sensor operatively coupled to the remotely located monitoring device.
Regarding claim 33, Eggers discloses that the subsets of data collected from the user include at least one of an acceleration, a pulse oximetry, a blood pressure, a respiration, a movement, and cardiac electrical signals (see paragraph [0020]).
Regarding claim 34, Eggers discloses that the subsets of data collected from the user include data of a first resolution (the “monitored data set”, see paragraph [0020]), and wherein the first set of data received in step (a) includes data of a second resolution (the “derived data set”, see paragraph [0020]), wherein the second resolution is lower than the first resolution (see paragraph [0020], lines 3-4, “The derived data set is typically much smaller in size than the monitored data set”).
Regarding claim 35, Eggers describes the transfer of the additional transmitter data set as “a more complete data transfer” as compared to the initially transmitted data set (see paragraph [0008]) and, thus, discloses that the second set of data received in step (d) includes data of a third resolution greater than the second resolution.
Regarding claim 37, Eggers discloses that the subsets of data collected from the user include electrocardiograph (ECG) data (see paragraph [0007], lines 4-6).
Regarding claim 40, Eggers discloses an apparatus for identifying arrhythmia from remotely collected physiologic data of a user, comprising: a data storage device storing instructions for analyzing collected data (central unit 54 is described as storing information, see paragraph [0024], line 4); and a computer-based data analyzer (CPU 60, see Figure 2) configured to execute the instructions to perform a method comprising: (a) receiving, at a computer-based data analyzer, a first set of data, the first set of data being transmitted from a remotely-located monitoring device at a preset duty cycle (daily, see paragraph [0021], lines 18-19) such that the first set of data is periodically received by the data analyzer with a fixed interval of time between any two successive receptions of the first set of data (see block 30 in Figure 1 and paragraph [0023], lines 1-2); (b) automatically analyzing the received first set of data with the data analyzer to identify a suspected arrhythmia (see block 32 in Figure 1 and paragraph [0024], lines 1-2); (c) automatically requesting a second set of data from the remotely-located monitoring device if a suspected arrhythmia is identified in step (b) (see block 36 in Figure 1 and paragraph [0025]); (d) receiving at the data analyzer, from the remotely-located monitoring device, the second set of data (see block 38 and 40 in Figure 1 and paragraph [0025], lines 16-28); and (e) automatically analyzing the received second set of data using the data analyzer to verify the suspected arrhythmia identified in step (b) (see paragraphs [0025] and [0026]).
Regarding claim 41, it is respectfully submitted that the “first data analysis technique” is considered to be the technique described by Eggers at paragraph [0024] wherein the analysis is fully automated and does not require human review, whereas the “second data analysis technique” is considered to be the technique described by Eggers at paragraphs [0024]-[0025] wherein the analysis includes a human review component.
Regarding claim 42, it is respectfully submitted that the second data analysis technique of Eggers, which includes a human review component, consumes more computational resources 
Regarding claim 43, Eggers discloses that the central unit (claimed computer-based data analyzer) can request that additional data be sent on an urgent basis (see paragraph [0025], lines 1-9). It is respectfully submitted that the transmission of the additional data on an urgent basis initiates a change “such that, after the change, the first set of data in step (a) is periodically received by the data analyzer with a different fixed interval of time between any two successive receptions of the first set of data”.
Regarding claim 44, Eggers describes the second set of data as “an additional transmitted data set” (see paragraph [0025], lines 8-9) and, thus, discloses that the first set of data and the second set of data are different subsets of data collected from a user using at least one sensor operatively coupled to the remotely located monitoring device. Furthermore, Eggers discloses that the subsets of data collected from the user include data of a first resolution (the “monitored data set”, see paragraph [0020]), and wherein the first set of data received in step (a) includes data of a second resolution (the “derived data set”, see paragraph [0020]), wherein the second resolution is lower than the first resolution (see paragraph [0020], lines 3-4, “The derived data set is typically much smaller in size than the monitored data set”). Eggers describes the transfer of the additional transmitter data set as “a more complete data transfer” as compared to the initially transmitted data set (see paragraph [0008]) and, thus, discloses that the second set of data received in step (d) includes data of a third resolution greater than the second resolution.
Regarding claim 46, Eggers discloses a non-transitory computer readable medium (see Figure 2) comprising instructions that when executed on a processor cause the processor to perform operations for detecting arrhythmia from remotely collected physiologic data of a user, the operations including: (a) receiving, at a computer-based data analyzer, a first set of data, the first set of data being transmitted from a remotely-located monitoring device at a preset duty cycle (daily, see paragraph [0021], lines 18-19) such that the first set of data is periodically received by 
Regarding claim 47, it is respectfully submitted that the “first data analysis technique” is considered to be the technique described by Eggers at paragraph [0024] wherein the analysis is fully automated and does not require human review, whereas the “second data analysis technique” is considered to be the technique described by Eggers at paragraphs [0024]-[0025] wherein the analysis includes a human review component. Furthermore, it is respectfully submitted that the second data analysis technique of Eggers, which includes a human review component, consumes more computational resources than the first data analysis technique because the extra human review component itself is additional computational resources.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36, 38, 39, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eggers (U.S. 2002/0156384, cited above) in view of Sellers (U.S. Patent No. 5,678,532, cited by Applicant). Eggers discloses the invention substantially as claimed, but fails to disclose that the first set of data received in step (a) includes data for a first time period, and the second set of data received in step (d) includes data for a second time period, wherein the second time period is smaller than or equal to the first time period, requesting data corresponding to a time period that spans the identified suspected arrhythmia in step (b), or that the first set of data received in step (a) includes data collected using one or more first sensors, and the second set of data received in step (d) includes data collected using one or more second sensors, and wherein at least one sensor of the one or more first sensors is different from the one or more second sensors. Sellers teaches a method and apparatus for communicating between a remotely-located monitoring device 10 and a computer-based data analyzer 110 (see Figure 7), including a number of examples of communication (see col. 8, line 26-col. 9, line 11). Included in the examples of communication are receiving data that includes data for a first time period then receiving data that includes data for a second time period that is smaller than or equal to the first KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive. Regarding the rejection of the claims under 35 USC 112, first paragraph, for failing to comply with the written description requirement, the Applicant argues that paragraph [0011] of Priority Application 61/476,072 provides support for the invention because one of ordinary skill in the art would understand how “ECG morphology” cited in the Priority Application may be used for “detecting and verifying arrhythmias” and thus would understand Applicant to be in possession of “analyzing the received first set of data with the data analyzer to identify a suspected arrhythmia” and “analyzing the received second set of data with the data analyzer to verify the suspected arrhythmia” as recited in the independent claims. The Examiner respectfully disagrees. Paragraph [0011] of the Priority Application provides a single example, ECG morphology, of a .
Regarding the rejection of the claims under 35 USC 101 as being directed to an abstract idea without significantly more, the Applicant argues that “the two-tier analysis methodology embodied in the present claims (e.g., “analyze” and then “verify”) provides an improvement to the functioning of the computer…as well as an improvement to another technology.” The Examiner respectfully submits that Applicant has failed to show that that the invention provides an 
Regarding the rejection of the claims as being anticipated by Eggers, the Applicant argues that Eggers fails to disclose that a “first set of data is periodically received by the data analyzer with a fixed interval of time between any two successive receptions of the first set of data; (b) automatically analyzing the received first set of data with the data analyzer to identify a suspected arrhythmia; [and] (c) automatically requesting a second set of data from the remotely-located monitoring device if a suspected arrhythmia is identified in step (b).” The Applicant argues that in Eggers, the interval of time between any two successive receptions is not “fixed” because Eggers transfers data based on whether the analyzer determines there to be an emergency. The Applicant argues that the daily routine transmission of Eggers fails to satisfy this limitation because the transmission only occurs under certain conditions. The Examiner respectfully disagrees with Applicant’s conclusion that the transmission only occurs under certain conditions. Eggers discloses daily transmission and indicates that the daily transmission occurs typically over a telephone land line, but fails to limit as alleged by the Applicant. The Applicant further argues that Eggers fails to disclose a request for additional data in response to the analysis of the data from a daily routine transmission because the request by the CU for further information pertains to the “initially transmitted data set” transmitted when the RMU determines that communication is required immediately. The Examiner respectfully disagrees. The determination that communication is required immediately is in response to the analysis of the first set of data, which satisfies the limitations of the claims. For at least the reasons given above, the rejection stands.
Application fails to provide arguments specific to the rejection under 35 USC 103 and, thus, the rejection stands for at least the reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792